Case 18-12049-jkf      Doc 102     Filed 04/27/20 Entered 04/27/20 07:14:24             Desc Main
                                   Document     Page 1 of 9



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Grace Louise Dahlquist,                          :   Chapter 13

                                                 :

                        Debtor.                  :   Case No. 18-12049 (JKF)
________________________________

                          Order Denying Objection to Proof of Claim


            27thday of April, 2020, upon consideration of the Debtor’s Objection to Proof of
       This ___

Claim Number One filed by Gwynedd Club Condominium Association (doc. no. 53, the

“Objection”):

Procedural Background

       AND Grace Louise Dahlquist (the “Debtor”) filed for chapter 13 bankruptcy protection in

this court on March 28, 2018.

       AND on April 25, 2018 and September 17, 2018, the Debtor filed proposed chapter 13

plans. On April 30, 2018 and September 18, 2018, Gwynedd Club Condominium Association

(the “Association”) objected to each proposed plan because the plans allegedly did not satisfy the

arrears owed by the Debtor to the Association. Doc. nos. 26 and 52.

       AND on June 13, 2018, the Debtor filed a Motion for Sanctions, alleging that the

Association had violated the automatic stay by selling her property; the Motion was later settled

by stipulation. See doc. no. 48.

       AND on June 27, 2018, the Association responded to the Debtor’s Motion for Sanctions.

       AND at the Court’s direction, the parties filed briefs regarding their positions pertaining

to the Motion for Sanctions (doc. nos. 35 and 41).
Case 18-12049-jkf      Doc 102    Filed 04/27/20 Entered 04/27/20 07:14:24            Desc Main
                                  Document     Page 2 of 9



       AND on August 21, 2018, and in response to the Motion for Sanctions, the Court entered

an Order that the May 30, 2018 Sheriff Sale of 17 Shannon Drive in North Wales, Pennsylvania

(the “Property”) is void.

       AND on March 28, 2018, the Association filed proof of claim number one, a secured

claim in the amount of $198,290.74 for fees and costs related to the Debtor’s condominium (the

“Proof of Claim” or the “POC”).

       AND on September 18, 2018, the Debtor filed an Objection to the Proof of Claim (the

“Objection”).

       AND on February 22, 2019, the Association filed a Response to the Objection (doc. no.

62).

       AND a hearing on the Objection was continued many times due to the proceedings in the

state court (described below) being unresolved.

       AND pursuant to a Stipulation of the parties, additional, updated briefs were filed on

February 3, 2020 and February 24, 2020 (doc. nos. 94 and 99).

Factual Background

       AND the Debtor became the owner of the Property and member of the Association by

virtue of a deed recorded on March 21, 2002 (the “Deed”).

       AND the Deed specifies that the Property is subject to the Association’s Declaration

which was recorded on December 2, 1998 (the “Declaration”).

       AND a statutory lien filed against the Property on December 2, 1988 and perfected

pursuant to the Pennsylvania Uniform Condominium Act, 68 Pa. C.S.A. §3315 (the “Act”),




                                                  2
Case 18-12049-jkf      Doc 102     Filed 04/27/20 Entered 04/27/20 07:14:24             Desc Main
                                   Document     Page 3 of 9



includes a lien on unpaid assessments, fees, charges and late charges, fines, interest and

reasonable attorneys fees incurred in collecting amounts owed.

       AND the Property is not subject to a mortgage obligation.

       AND the Debtor has been delinquent on her assessments and other charges owed to the

Association since September 2008, a period of close to 12 years.

       AND according to the Account History Report attached to the Proof of Claim, the charges

owed to the Association stem from events which occurred between March 1, 2002 and March 12,

2018 and may be broken down into amounts owed for the following:

       •       condominium fees

       •       special assessments

       •       gas

       •       late fees

       •       accelerated assessments

       •       legal fees

       •       compliance fines

       •       EMS meter install

See POC. See also, the Association’s Brief, doc. no. 99 at 6-7.

       AND prior to the bankruptcy filing, the Association initiated two related cases in the

Montgomery Court of Common Pleas, which have since been consolidated: See Montgomery

Court of Common Pleas Docket. #2011-19003 (an appeal from an in personam action) and

docket # 2014-29149 (an in rem foreclosure action) (collectively, the “State Court Action”).




                                                 3
Case 18-12049-jkf       Doc 102     Filed 04/27/20 Entered 04/27/20 07:14:24               Desc Main
                                    Document     Page 4 of 9



        AND the Debtor filed a total of four counterclaims in the State Court Action, all of which

were dismissed by the state court judge (on December 12, 2011 and June 3, 2015). See the State

Court Action.

        AND the trial in the State Court Action was postponed due to the Debtor’s filing for

bankruptcy protection three times (see bankruptcy cases 17-10194, 17-10817, and the present

bankruptcy case).

        AND on May 11, 2017,1 the State Court issued an Order which granted the Association

damages of $173,221.93 (on both an in rem and in personam basis) (the “State Court Order”).

See Montgomery Court Dockets 2011-19003 and 2014-29149.

        AND the State Court Order included amounts owed to the Association for condominium

fees, late fees, interest, gas charges and fines, as well as a total of $147,245.08 in attorney’s fees

(for services performed by four different law firms). See doc. no. 62 at 5.

        AND the Debtor’s appeals of the State Court Order were denied.2 The State Court Order

is a final order.

        AND the foreclosure sale of the Property, scheduled for March 28, 2018, was stayed by

the Debtor’s bankruptcy.

        AND the POC seeks amounts provided for by the State Court Order as well as additional

assessments which have come due following the State Court Order.




        1
         The State Court Action proceeded pursuant to an Order lifting the automatic stay which was
entered on March 8, 2017.
        2
       The final appeal order, denying the Debtor’s Petition for Allowance of Appeal, was entered on
December 31, 2019. See doc. no. 85.

                                                   4
Case 18-12049-jkf      Doc 102     Filed 04/27/20 Entered 04/27/20 07:14:24              Desc Main
                                   Document     Page 5 of 9



       AND the condominium Declaration section 5.6 states that the lien extends to “any unpaid

regular or special assessments, together with interest thereon . . . reasonable attorneys fees

incurred incident to the collection.” (see Declaration, attached to the POC).

       And the Declaration further states that “The Executive Board may take such action as it

deems necessary to collect Regular and/or Special Assessments by personal action, or by

enforcing and foreclosing said lien, and may settle and compromise the same, as it shall so

determine.” Declaration § 5.7.1.

Parties’ Arguments

AND the Debtor makes three arguments in her Brief (doc. no. 94):

       •       The Association does not have a viable statutory lien pursuant to the Declaration.

       •       The POC amount is not a secured debt.

       •       The post-judgment amounts reflected in the POC are not reasonable.

AND the Association argues in its Brief that:

       •       Pursuant to the Rooker- Feldman doctrine, this court lacks subject matter

               jurisdiction to reconsider and or to reverse the State Court Order.

       •       The charges itemized in the Proof of Claim are necessary and reasonable pursuant

               to the State Court Order and Section 3315 of the Act.

Legal Standard on Objection to Proof of Claim

       AND pursuant to Fed. R. Bankr. P. 3001(f), “A proof of claim executed and filed in

accordance with these rules shall constitute prima facie evidence of the validity and amount of

the claim.”




                                                 5
Case 18-12049-jkf       Doc 102     Filed 04/27/20 Entered 04/27/20 07:14:24               Desc Main
                                    Document     Page 6 of 9



       AND A proof of claim is deemed “allowed, unless a party in interest. . . objects.” 11

U.S.C. § 502(a). If a creditor’s proof of claim “alleges facts sufficient to support a legal liability

to the claimant’ then the proof of claim is prima facie valid.” In re Bennett, 528 B.R. 273, 282

(Bankr. E.D. Pa. 2015) (quoting In re Allegheny,Int’l, Inc., 954 F.2d 167,173 (3d. Cir. 1992)).

       AND if a claim is prima facie valid, then the “objecting party has the burden of producing

evidence to refute the claim . . . That evidence, if believed, must refute at least one of the

allegations that is essential to the claim’s legal sufficiency. . . If the objector meets that burden

of production, the claimant must produce evidence to prove the validity of the claim. . . Because

the ultimate burden of persuasion is always on the claimant.” In re Umstead, 490 B.R. 186, 192

(Bankr. E.D. Pa. 2013) (internal citations and quotations omitted).

       AND with regard to an objection, “an objector should be able to meet its burden of

production and overcome the claimant’s Rule 3001(f) prima facie case by either generating its

own evidence directly rebutting the validity of the charges claimed or by demonstrating that the

claimant has not responded to formal or informal requests for documentation or other evidence

supporting the amount, reasonableness or other factors relevant to the validity of the charges at

issue...” In re Smith, 463 B.R. 756, 767 (Bankr. E.D. Pa. 2012) (citation and internal quotation

omitted) (emphasis in original).

       AND Judge Frank has summarized the proof of claim allowance process:

       if a proof of claim complies with the Rules of Court and is self-sustaining (i.e. sets forth
       the facts necessary to state a claim and is not self-contradictory), it is prima facie valid
       and the objecting party has the burden of producing evidence to refute the claim. That
       evidence, if believed [must] refute at least one of the allegations that is essential to the
       claim’s legal sufficiency . . . If the objector meets that burden of production, the claimant
       must produce evidence to prove the validity of the claim . . . because the ultimate burden
       of persuasion is always on the claimant.



                                                   6
Case 18-12049-jkf       Doc 102      Filed 04/27/20 Entered 04/27/20 07:14:24              Desc Main
                                     Document     Page 7 of 9



        In re Smith, 463 B.R. 746, 766-67 (Bankr. E.D. Pa. 2912) (citations and internal

quotations omitted).

Pennsylvania Condominium Law

        AND the statutory lien against the Property was recorded and perfected pursuant to the

Pennsylvania Uniform Condominium Act, 68 Pa. C.S.A. §3315.

        AND the Act provides, inter alia, that “[t]he association has a lien on a unit for any

assessment levied against that unit or fines imposed against its unit owner from the time the

assessment or fine becomes due . . . .” 68 Pa. C.S.A. §3315(a).

        AND a lien in favor of a condominium for assessments is prior to all other liens except

“[m]ortgages and deeds of trust on the unit securing first mortgage holders and recorded before

the due date of the assessment.” 68 Pa. Cons. Stat. Ann. §3315(b)(1)(ii) (2004).

        AND such statutory liens in favor of condominium association arise “automatically” and

are avoidable only under the limited terms of 11 U.S.C. §545(2). In re Mozingo, 222 B.R. 475,

479 (Bankr. E.D. Pa. 1998) vacated sub nom. Mozingo v. Pa. Dept. of Labor & Indus. Bureau of

Unemployment Benefits & Allowances, 234 B.R. 867 (E.D. Pa. 1999).

ANALYSIS

        AND the Debtor’s first argument – that “to have a viable statutory lien . . . it was

necessary for the [Association] to file first an in rem proceeding to establish its right to a lien per

the terms of the Declaration . . . .” is misplaced. Brief at 4- 5.

        AND, while the relevant provisions of the Declaration, as quoted above and relied on by

the Debtor, may at best be ambiguous, the Debtor fails to produce evidence that the Association

waived a right to a statutory lien on the Property by first failing to file an in rem procedure.



                                                    7
Case 18-12049-jkf        Doc 102       Filed 04/27/20 Entered 04/27/20 07:14:24                Desc Main
                                       Document     Page 8 of 9



        AND, contrary to the assertion of the Debtor, the Third Circuit decision In re Makowka,

754 F.3d 145 (3d Cir. 2014) does not stand for the proposition that an association must first seek

in rem relief. In Makowka, the Court held that the condominium association did not enforce its

statutory lien when it sued in debt rather than in foreclosure. The Court did not hold that

attorney’s fees could not be granted for in personam relief.

        AND pursuant to the Act (as cited above), the Association has a first position secured lien

on a condominium where, as here, there is no mortgage on the property. Thus, the amount owed

to the Association is a secured debt.

        AND the Debtor also argues, unconvincingly, that the State Court judgment should be

reduced by amounts already paid by the Debtor. Brief at 6. However, the amount determined by

the state court is a final order; thus res judicata prevents this court’s reconsideration of the

specific underlying facts. See In re Bernadin, 609 B.R. 26 (Bankr. E.D. Pa. 2019). The Debtor

cites no authority to the contrary.3




        3
          Relatedly, the Association’s argument that this court lacks subject matter jurisdiction to make a
determination in this matter pursuant to the Rooker-Feldman doctrine misses the mark. The Rooker-
Feldman doctrine is not applicable here because the Debtor seeks relief based on events that preceded
and followed the State Court Order. The Debtor does not complain of injuries caused by the State Court
Order. In re Faulkner, 593 B.R. 263 (Bankr. E.D. Pa. 2018); Great W. Minig. & Mineral Co. v. Fox
Rothchild LLP, 615 F.3d 159 (3d Cir. 2010).
        Further, it is not reasonable to argue that the bankruptcy court lacks jurisdiction to determine a
proof of claim objection, which is a matter within the court’s core jurisdiction. See 28 U.S.C. §
157(b)(2)(B).

                                                     8
Case 18-12049-jkf       Doc 102       Filed 04/27/20 Entered 04/27/20 07:14:24             Desc Main
                                      Document     Page 9 of 9



       AND likewise, the Debtor fails to substantiate with evidence or documentation the

argument that the post-judgment amounts in the proof of claim are invalid,4 whereas the

Association has provided evidence that these sums are reasonable. See Brief, Exhibit 1.

       AND the Court finds that the fees and costs asserted by the Association in the Proof of

Claim to be entirely reasonable, particularly given that the Association has been vigorously

pursuing payment from the Debtor for over a decade.

       AND the Debtor has failed to provide any factual evidence or legal basis for determining

that the POC is invalid or incorrect and has thus failed to meet its burden regarding a claim

objection.

Conclusion

       AND upon consideration of the relevant factual and legal background, and for the reasons

stated herein, it is hereby ordered that the Debtor’s Objection to the Association’s Proof of

Claim (Proof of Claim Number One) is hereby overruled. Proof of Claim Number One is

allowed in full as a secured claim.




                                                       ______________________________
                                                       HONORABLE JEAN K. FITZSIMON
                                                       United States Bankruptcy Judge




       4
          The Debtor attached 334 pages of exhibits and some 13 documents to its Brief. The Court
could not identify any relevant documents contained therein, nor should it be the Court’s duty to sift
through evidence looking for something relevant. See e.g. Nipppo Corp./Intern.Bridge Corp. v. AMEC
Earth & Environmental, Inc., 2011 WL 4401682, at *6 fn. 62 (E.D. Pa. Sep. 21, 2011) (citation omitted).

                                                   9
